J. H. Gillis, P. J.
On March 1, 1971, defendant was convicted of possession of obscene movies with *70intent to show them to others. MCLA 750.343a; MSA 28.575(1).
The film in question is hard-core pornography. However, in light of People v Bloss, 388 Mich 409 (1972), we are required to reverse the conviction without a new trial. In fairness to the trial court we should point out that the decision was handed down by the trial court prior to Bloss, supra. Reversed without a new trial.
All concurred.